Citation Nr: 1310737	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, to include chloracne.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a decision dated in September 2012, the Board held that new and material evidence had been received to reopen the claim for service connection for chloracne, and remanded the reopened claim for further development.  The case is again before the Board for appellate review.

The Veteran's substantive appeal, dated in April 2010 and received by the RO in June 2010, included a request for a hearing before a Veterans Law Judge, sitting at the RO.  In another substantive appeal, received by the RO in April 2010, the Veteran indicated he did not want a Board hearing.  A hearing at the RO was scheduled for July 2011, but the Veteran later withdrew his hearing request in July 2011 by leaving the RO prior to the hearing.  Therefore, the Board will proceed with a decision on the claim for entitlement to service connection for chloracne without a hearing.  See 38 C.F.R. § 20.704(d), (e) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that another remand is necessary prior to appellate adjudication of the claim.  Specifically, the Board determines that another VA examination should be scheduled to assess the etiology of the Veteran's skin disorder.  Upon review of the claims file and examination of the Veteran, the October 2012 VA examiner diagnosed acne and opined that had the Veteran had chloracne in service due to any particular exposure, the acne would have resolved within at most a few years post-discharge.  However, he noted that the Veteran contends the acne persisted for 40 years.  The examiner indicated that it would be pure speculation to state when the acne began and if the Veteran had any symptoms of chloracne in service.  The Board determines that this opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

First, the Board observes that the examiner did not provide a rationale for why it would be speculation to opine as to the onset of the acne.  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, there are lay statements by the Veteran, as well as "buddy" statements, and these statements were not addressed by the examiner.  Lay statements are competent evidence of the presence of disability if the symptoms are readily observable.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this evidence must be contemplated in assessing the etiology of the Veteran's skin disorder, in addition to medical evidence.  

Also not discussed were the photographs submitted by the Veteran.  While the photographs are not authenticated, the VA examiner would have been reasonably able to determine whether the photographs are of the Veteran.  Accordingly, these photographs should be contemplated in evaluating the etiology of the Veteran's acne.  

Moreover, the Board notes that the October 2012 VA examiner diagnosed acne, but then indicated that if the Veteran had had chloracne in service, it would have resolved quickly.  Thus, the Board requires clarification of the appropriate diagnosis for any acne currently present and an opinion as to whether or not the Veteran had chloracne in service or at any point after service, even if it is presently resolved, and if so, whether it is at least as likely as not that the Veteran has residuals of the chloracne, such as scarring. 

Finally, the Board observes that the September 2012 remand ordered that VA treatment records dated from September 2008 onward were to be added to the claims file because the September 2008 records in the claims file indicated that the Veteran was to be scheduled for a dermatology consult.  However, the only records added to the claims file were the same September 2008 treatment notes already of record.  The Board is not clear whether this fact is due to error or to the Veteran not receiving any VA treatment since that time.  Therefore, the Board once again asks that all VA treatment records from the Nashville VA Medical Center (VAMC) and any associated outpatient clinics dated from September 2008 onward be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from September 2008 forward from the Nashville VAMC and any associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for another VA dermatological examination to assess the nature and etiology of any current skin disorder and residuals.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran has chloracne presently or, if not, that the Veteran has residuals from having chloracne in the past, e.g. scarring?  

b. If the examiner determines that the Veteran does not have chloracne currently or does not have any residuals from having had chloracne in the past, is it at least as likely as not (50 percent or greater probability) that any current non-chloracne skin disorder or residuals thereof are causally or etiologically a result of the Veteran's military service, to include his herbicide exposure?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  If the examiner cannot form an opinion without resorting to speculation, he or she should so state and provide a reason for that conclusion.  The examiner should also state what sources were consulted in forming the opinion. 

The examiner must not only document the Veteran's subjective history of a skin disorder given at the examination, but he or she must also consider and discuss that subjective history in the opinion, as well as the subjective history documented in the claims file, including the Veteran's statements, other lay statements, and photographs. 

If the examiner finds the subjective medical history and contentions inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented after service, the examiner must explain the reasons for that finding.

3. After completing the above actions and any other development deemed necessary, readjudicate the issue of entitlement to service connection for chloracne.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


